Citation Nr: 0730814	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  99-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
arthritis of the thoracic and lumbar spine, right elbow and 
hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran had active service from March 1990 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In that rating decision, the RO 
granted service connection for degenerative arthritis of the 
spine, right elbow and both hips and assigned a 20 percent 
rating.  The veteran's disagreement with this rating decision 
led to this appeal.

The veteran testified before the undersigned Veterans Law 
Judge in July 2003.  A transcript of that hearing has been 
made part of the claims file.

The veteran's appeal has been previously before the Board on 
three occasions.  In March 2004, the Board directed that the 
RO ensure compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA) and to provide the veteran with an additional 
VA examination to determine the current severity of the 
service-connected arthritis.  In a September 2004 remand, the 
Board directed the veteran be provided with notice of the 
most recent revision to the rating schedule regarding the 
criteria for evaluating a spine disability and the RO was 
requested to consider evaluating the veteran's service-
connected degenerative arthritis of the thoracic spine, 
lumbar spine, right elbow, right hip and left hip under 
separate diagnostic codes.  In a December 2006 remand, the 
Board directed that the veteran be provided a VCAA letter 
that included notice required pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) prior to readjudication of 
the veteran's claim.  The RO determined that separate ratings 
were not warranted and, as explained in the analysis below, 
the Board concurs.  

The December 2006 Board decision also granted service 
connection for residuals, right hand injury, to include 
arthritis.  In a February 2007 rating decision effectuating 
this award, the RO granted a 10 percent rating for this 
disability based on arthritis.

After review of the claims file, the Board finds that VA has 
complied with the directives of the Board's remands.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The appeal is 
ready for adjudication upon the merits.


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his appeal and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran has arthritis of the thoracic and lumbar 
spine, right elbow and both hips.

3.  The veteran does not have limitation of motion of the 
thoracic and lumbar spine, right elbow and hips that has been 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion; the 
preponderance of the evidence is against a finding of 
objective medical evidence of painful motion of any of these 
joints; the preponderance of the evidence is against any 
functional limitation of the thoracic spine, lumbar spine, 
right elbow or either hip.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative arthritis of the thoracic and lumbar spine, 
right elbow and hips have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 4.71a, Diagnostic 
Codes 5291, 5292 (prior to September 26, 2003); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5003, 5206-5207, 5242, 5251-5253 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was given an initial VCAA notification letter in 
June 2003.  Pursuant to the Board's remands, the veteran was 
provided additional VCAA notification letters in March 2004, 
November 2005 and December 2006.  These notices fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  Specifically, the Board 
notes that the December 2006 notice was a fully compliant 
VCAA letter.  The December 2006 notice informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; the information and 
evidence the claimant is expected to provide; and to provide 
any evidence in his possession that pertains to the claim.  
The December 2006 VCAA notification letter included notice 
regarding the establishment of a disability rating and an 
effective date as required by Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was not issued a fully compliant VCAA letter until 
the December 2006 VCAA notification letter that was provided 
pursuant to a Board remand, and therefore, after the rating 
decision that is the subject of this appeal.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by a May 2007 supplemental statement 
of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and re-adjudicating the claim in 
the form of a statement of the case to cure timing of 
notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield III, 20 Vet. App. at 541-42; see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes VA medical 
records, including the most recent VA examination performed 
in April 2006.  After review of the examination report, the 
Board finds that it provides competent, non-speculative 
evidence regarding the current severity of the service-
connected degenerative arthritis of the thoracic and lumbar 
spine, right elbow and hips.  Thus, there is no duty to 
provide another examination.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability ratings by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with the rating as being too 
low.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(noting distinction between claims stemming from an original 
rating versus increased rating); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects 
of a claim for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id.  (Recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The veteran's service-connected arthritis of the thoracic and 
lumbar spine, right elbow and hips is rated as degenerative 
arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

In the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
veteran's degenerative arthritis of the thoracic and lumbar 
spine, right elbow and hips is currently rated as 20 percent 
disabling under this criteria.

The 20 percent and 10 percent ratings based on X-ray findings 
without limitation of motion will not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Different diagnostic codes provide criteria for rating 
limitation of motion of various parts of the body.  All 
diagnostic codes are located in 38 C.F.R. § 4.71a.

The veteran filed his claim in March 1998.  During the 
pendency of the veteran's appeal the regulations pertaining 
to the evaluation of spinal disabilities have twice been 
amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002), which pertains to disc 
disease but service connection is not in effect for 
degenerative disc disease of the spine; and 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
Accordingly, there are two distinct rating schemes 
potentially applicable to the veteran's claim.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel Opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the spinal rating 
criteria to the periods on or after the effective dates of 
the revisions.  See VAOPGCPREC 3-2000 (where amendment is 
more favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change); 
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

Under the former criteria for Diagnostic Code 5291, a 10 
percent evaluation was assigned for moderate or severe 
limitation of motion of the dorsal spine and a noncompensable 
rating was assigned for slight limitation of motion.  Under 
the former criteria of Diagnostic Code 5292, a 10 percent 
evaluation was assigned for slight limitation of motion of 
the lumbar spine.  A 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.

Under the recent code revisions to Diagnostic Codes 5235-
5242, a 10 percent evaluation is in order for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine. 

For elbow disabilities, Diagnostic Code 5206 provides that 
flexion of the forearm limited to 110 degrees is 
noncompensable and flexion limited to 100 degrees warrants a 
10 percent rating.  Diagnostic Code 5207 provides extension 
of the forearm limited to 45 degrees warrants a 10 percent 
rating.  Greater limitations of flexion and/or extension 
warrant higher ratings.

For hip disabilities, Diagnostic Code 5251 provides that 
extension of the thigh limited to 5 degrees warrants a 10 
percent rating.  Under Diagnostic Code 5252, flexion of the 
thigh limited to 45 degrees warrants a 10 percent rating.  
Greater limitation of flexion of the thigh warrants higher 
ratings.  Diagnostic Code 5253 provides that a 10 percent 
rating is warranted if the veteran cannot toe-out more than 
15 degrees, or if he cannot cross his legs.  A 20 percent 
rating is warranted under Diagnostic Code 5253 if motion is 
lost beyond 10 degrees in abduction of the thigh.



Factual Background

The veteran contends, in essence, that his arthritis of his 
thoracic and lumbar spine, right elbow and hips warrants an 
initial rating in excess of 20 percent.  

The veteran underwent a VA examination in May 1998.  The 
veteran noted that starting in 1994 he began to notice some 
discomfort in the lower back region.  In 1992, he began to 
notice increase problems with pain into the left hip region.  
In approximately 1996, the veteran began having some 
discomfort and pain about the right elbow.  

On physical examination, the veteran indicated an area of 
occasional discomfort in the midline in the lumbar region 
with some radiation into the posterior aspect of the right 
hip region.  Forward flexion was accomplished to within six 
inches of touching the floor and lateral bending extension 
was equal and "regular" bilaterally.  Regarding the upper 
extremities, the veteran had full range of motion of both 
shoulders, elbows and wrists.  There was no evidence of gross 
deformity or swelling.  Regarding the lower extremities, the 
veteran indicated an area of occasional discomfort over the 
lateral aspect of the right hip.  There was no evidence of 
gross deformity.  The examiner diagnosed degenerative 
arthritis of the lumbar spine and both hips, as well as the 
right hand.  Arthritis of the right elbow was not diagnosed.  
In the September 1998 rating decision, the veteran was 
service connected for arthritis of the lumbar spine, right 
elbow and both hips.

The veteran underwent a VA contract examination in May 1999.  
On physical examination of the lumbosacral spine, there was 
mild to moderate tenderness to fist percussion.  There was no 
muscle spasm, swelling or discoloration.  The veteran moved 
about with no signs of discomfort.  Range of motion of the 
lumbar spine was within normal limits.  Examination of both 
hips did not show any signs of pain, swelling or 
discoloration.  To direct pressure upon the hips, the veteran 
did not complain of any tenderness.  The veteran did, 
however, complain of some mild tenderness along the greater 
trochanter of the left hip.  There was not pain or discomfort 
in the right hip.  Range of motion of the hips was normal.  
The examiner evaluated the veteran's shoulders but did not 
specifically note any findings regarding the right elbow.  
The examiner opined that the veteran complained of low back 
pain, pain in both hips and both shoulders and the right 
hand, for which there were no objective clinical findings to 
justify them.

The veteran underwent an additional VA contract examination 
by the same examiner in October 1999.  The examiner noted 
that no changes had to be made to the veteran's history 
except the fact that the veteran now had pain in his right 
leg with tingling, where previously he only had tingling in 
his right leg.  The veteran believed that this was due to the 
arthritic changes in the right hip that are pressing on the 
sciatic nerve.  The examiner reported that his findings on 
physical examination of all areas were identical to his 
findings reported in March 1999.

The record contains a July 2001 treatment record that 
indicates that the veteran called regarding his lower back 
pain.  The veteran had exercised too strenuously in the prior 
week and his back had become painful.  The clinician found 
that the veteran had lumbago.

Subsequent to the March 2004 Board remand, the veteran 
underwent an additional VA contract examination in March 
2004.  The veteran reported that his elbows hardly bothered 
him at all anymore and that he had no pain involving the hip.  
There was no clicking or popping involving the hip or 
snapping involving the elbow.

The examiner noted that the veteran was a well-developed, 
well-nourished male who appeared to be in no acute distress 
or pain.  The veteran walked without evidence of a limp, 
discomfort or pain and he could stand on his toes and heels 
well without difficulty.  The examiner completed range of 
motion testing regarding the spine, hips and elbows.  The 
examiner noted that all motions were within normal limits.  

Regarding his back, the examiner noted that the veteran had 
full range of motion without pain or difficulty.  Examination 
of the hips revealed no abnormalities and no tenderness of 
the hips.  He had full range of motion.  The examiner also 
noted that the veteran had full range of motion of the elbows 
without crepitation.  The examiner found that the veteran had 
pain due to unknown etiology in both elbows and the low back, 
and osteoarthritis of both hips by history.

The veteran underwent a final contract VA examination in 
April 2006.  The examiner noted that the veteran was a well-
developed, well-nourished, muscular male who appeared to be 
in no acute distress or pain.  The veteran walked without 
evidence of a limp or discomfort.  He could stand on his 
toes, but he did have difficulty standing on his heels.  The 
examiner completed range of motion testing regarding the 
spine, hips and elbows.  The examiner noted that all motions 
were within normal limits.  The examiner noted "that it was 
at least as likely that there is no additional functional 
loss as far as his joints are concerned at this time."

Analysis

The Board finds that an initial or staged rating is excess of 
20 percent for degenerative arthritis of the thoracic and 
lumbar spine, right elbow and hips is not warranted.  
Arthritis of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations 
warrants a 20 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The veteran is rated under this 
diagnostic code.

During the pendency of this appeal, the veteran has undergone 
five VA examinations.  In these examinations, the examiners 
have not diagnosed any disabilities of the thoracic and 
lumbar spine, right elbow and hips other than arthritis.  
Although the veteran's subjective complaints of pain were 
noted in these examination reports, there has been is no 
objective medical evidence of record indicating that the 
veteran has limitation of motion or pain on motion of any of 
the joints at issue.  

Given the joints that are arthritic and service-connected, in 
order to warrant a rating in excess of 20 percent, the 
veteran's disabilities would need to be manifested by 
limitation of motion or painful motion confirmed by objective 
findings.  See38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic 
Codes 5003.  That is, read together, Diagnostic Code 5003 and 
38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  See also, e.g., Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Under Diagnostic 
Code 5003, a 10 percent rating for each service-connected 
arthritic major joint would be warranted if the veteran had 
limitation of motion of these joints objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The overwhelming preponderance 
of the medical evidence, to include reports of five joint 
examinations, is against a finding of objective evidence of 
limited motion or pain on motion of the thoracic spine, 
lumbar spine, right elbow or either hip.  None of the VA 
examiners have found that the veteran has limited motion of 
the spine, elbow or hips and while complaints of pain and 
tenderness were noted, objective evidence of pain on motion 
is lacking.  Therefore, rating the veteran's arthritis under 
the diagnostic codes providing rating criteria for the 
specific joints would not provide the veteran with a higher 
rating.

As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  In this case, the 
overwhelming preponderance of the evidence is against a 
finding of limitation of motion of the thoracic and lumbar 
spine, right elbow and hips.  There is no medical evidence 
that his motion is limited by pain or that he otherwise has 
functional loss of the service-connected joints.  Therefore, 
the veteran's claim for a rating in excess of 20 percent for 
degenerative arthritis of the thoracic and lumbar spine, 
right elbow and hips is denied on a schedular basis.  
Further, in view of the foregoing as to the absence of 
objective evidence of limited or painful motion of any of the 
arthritic joints at issue, separate ratings for the joints 
would not warrant a combined rating in excess of 20 percent.  
It is appropriate to rate the 5 joints in question under 
Diagnostic Code 5003 and, since the veteran has arthritis of 
two or more major joints, the current 20 percent rating is 
appropriate under that code.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  In the 
veteran's August 1999 notice of disagreement, the veteran 
asserted that his back pain interfered with his job, 
resulting in missed hours and lost wages.  The Board finds, 
however, that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his arthritis causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial or staged rating in excess of 20 
percent for degenerative arthritis of the thoracic and lumbar 
spine, right elbow and hips is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


